DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0259748 to Lin et al.

As to claim 1, Lin discloses a calculation device, comprising: a pipeline calculation processing unit [FIG. 4] having a plurality of calculation circuits [211 & 21N-1], a plurality of pipeline registers [221 & 22N-1] and a plurality of data selection units [241 & 24N-1] which are connected through a pipeline, the pipeline calculation processing unit configured to perform a calculation with respect to input data and output a calculation result [pipeline is used to process data: paragraph 0016]; and a clock supply unit [230] having a plurality of clock outputs equal to or more than two clock outputs [CK1 & CKn-1], the clock supply unit configured to associate the plurality of clock outputs with the plurality of pipeline registers respectively, and the clock supply unit configured to supply one or more than one selected 

As to claim 2, Lin discloses a control signal output unit [232] configured to generate and output the control signal [EN1] for controlling the plurality of data selection units and the clock outputs of the clock supply unit according to an input parameter [DATA_VALID], wherein the clock supply unit is configured to stop supplying any clock output in accordance with the control signal [paragraph 0029]. 

As to claim 3, Lin discloses the parameter includes first information corresponding to a processing amount of the calculation per unit time with respect to the input data, and wherein the control signal output unit is configured to generate and output the control signal at least according to the first information [VALID_DATA signal indicates when the input data has been properly processed, in order to generate the control signal: paragraphs 0016-0018 & 0029; VALID_DATA represents the portion of a time unit when the calculation is finished processing and thus the data is valid, i.e. the ratio of valid input data: paragraphs 0009 & 0011-0012]. 

As to claim 4, Lin discloses the plurality of pipeline registers are configured to stop operations according to the control signal [paragraph 0029]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0259748 to Lin et al., in view of U.S. Patent Application Publication 2016/0342192 to Shearer et al.

As to claims 5-7, because Lin discloses a calculation device comprising the pipeline calculation processing unit, substantially as claimed, Lin also teaches an image-processing comprising the pipeline calculation processing unit.
Lin teaches a calculation device comprising the pipeline calculation processing unit, substantially as claimed, but does not specifically teach that the pipeline calculation processing unit may be used in an image-processing device comprising a scene recognition unit configured to recognize a scene of input image data and output a recognition result as scene information.  
Shearer teaches that an image-processing device may comprise a pipeline calculation processing unit including, inter alia, pipeline registers selectively controlled by clocks [hardware pipeline comprising clocked data registers: paragraph 0073].  Thus, Shearer teaches a device comprising pipeline calculation processing unit similar to that of Lin.  Shearer further teaches the image-processing device comprising a scene recognition unit configured to recognize a scene of input image data and output a recognition 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the image-processing device as taught by Shearer.  One of ordinary skill in the art would have been motivated to do so that the pipeline calculation processing unit can be used to process image data.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of a pipeline calculation processing unit including, inter alia, pipeline registers selectively controlled by clocks.  Moreover, the image-processing device taught by Shearer would improve the utility of Lin because it allowed for objects, such as faces, to be recognized from images.

As to claim 8, because Lin and Shearer teach an image-processing comprising the pipeline calculation processing unit for use in an image processing device, substantially as claimed, Lin and Shearer also teach the method implemented on such an image-processing device comprising the pipeline calculation processing unit.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claims 5-7 as discussed above.

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.

In the remarks, applicants argued in substance that Lin does not teach or suggest “clock supply unit having a plurality of clock outputs equal to or more than two clock outputs, the clock supply unit the plurality of clock outputs with the plurality of pipeline registers respectively, and the clock supply unit configured to supply one or more than one selected clock outputs to the associated pipeline registers among the plurality of pipeline registers”.  But, as described in the prior Office Action, Lin teaches a clock supply unit [230] having at least two clock outputs [CK1 & CKn-1], the clock supply unit configured to associate each clock output with one of the plurality of pipeline registers and supply one or more than one selected clock outputs to the associated pipeline registers among the plurality of pipeline registers [clocks CK1 & CKn-1 are supplied to pipeline registers 221 & 22N-1].  Because “a plurality of clock outputs equal to or more than two clock outputs” and “at least two clock outputs” are functionally equivalent, and “associate the plurality of clock outputs with the plurality of pipeline registers respectively” and “associate each clock output with one of the plurality of pipeline registers” are likewise functionally equivalent, Lin teaches clock supply unit having a plurality of clock outputs equal to or more than two clock outputs, the clock supply unit configured to associate the plurality of clock outputs with the plurality of pipeline registers respectively, and the clock supply unit configured to supply one or more than one selected clock outputs to the associated pipeline registers among the plurality of pipeline registers, substantially as claimed.

In the remarks, applicants argued in substance that Lin only has one system clock, and uses said system clock to generate a plurality of clock signals CK0-CKn.  But this is similar to applicant’s disclosure of a single system clock [FIG. 1: CLOCK generated by clock generation unit 3] being used to generate a plurality of clock signals [FIG. 1: CLOCK A & CLOCK B generated by clock supply unit 12].
	
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “two clock outputs are supplied to the plurality of pipeline registers, the odd numbered stages and the even numbered stages are connected to the different clock outputs respectively and the two clock outputs are individually controlled”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC CHANG/Examiner, Art Unit 2186          
               

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186